Citation Nr: 0808289	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06- 10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962 and from May 1962 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claim for entitlement to service connection for a left knee 
condition


FINDING OF FACT

The veteran's current left knee disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee condition 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in June 2004 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the June 2004 VCAA letter 
contained a notation that the veteran should send VA any 
information that pertained to his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the June 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a March 2006 letter.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is not prejudiced by the 
deferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and private medical 
records.  

The Board notes that in a February 2007 statement, the 
veteran's representative argued that VA had not attempted to 
acquire the veteran's records from the VA Medical Center 
(VAMC) in Hagerstown, Maryland, from Dr. Chew at the 
Martinsburg, West Virginia VA Hospital as well as private 
treatment records from Dr. Steven Metzner of Potomac Family 
Practice, Potomac Rehabilitation Services, Jeffery T. Worth 
of Boonsboro Wellness Center and Dr. Thomas G. Amalfitano.  
The Board notes that the claims folder contains the veteran's 
records from the Hagerstown and Martinsburg VAMCs.  Records 
from Dr. Metzner are also in the claims folder.

In September 2005 the RO sent the veteran a letter again 
advising him that it would assist him in obtaining treatment 
records.  The RO enclosed releases so that the veteran could 
authorize VA to obtain any relevant records.  He responded 
that he wanted his claim to be rated on the evidence of 
record.  VA is only obligated to seek records that are 
properly identified, and for which necessary releases have 
been submitted.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(i),(ii).  VA cannot obtain the additional private 
treatment records referred to in the February 2007 statement, 
because the veteran has not authorized VA to obtain them.

Additionally, in a September 2005 statement, the veteran 
indicated that he wanted his claim rated based on the 
evidence of record.  Therefore VA has made reasonable efforts 
to assist the claimant in accordance with 38 U.S.C.A. § 
5103A.

In April 2001, the veteran underwent a VA general medical 
examination.  To date, VA has not afforded the veteran a VA 
examination, or obtained a medical opinion regarding his knee 
disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, the veteran's service medical records do 
not contain evidence of an in-service knee injury and there 
is no competent evidence that a current knee disability is 
related to his service.  The veteran has not reported a 
continuity of symptomatology extending from service.  For 
these reasons, an examination or opinion is not necessary.  
Cf. McLendon v. Nicholson, 20 Vet App 79 (2006).

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service treatment records are negative for 
diagnoses, treatments or symptoms of a left knee disability.

In April 2001 the veteran underwent a VA general medical 
examination.  The physical examination made no mention of any 
knee disabilities.

In September 2002 the veteran presented with complaints of 
left knee pain as he felt that he might have pulled 
something.

In April 2004 the veteran presented to the VAMC for an 
orthopedics consultation.  He reported that in April 2003 he 
heard a pop in his left knee which was followed by swelling 
for several weeks.  He presented for the consultation as he 
wanted a second opinion as a private doctor advised an 
exploratory arthroscopy.  The examination of the knee 
revealed a grade II tear of the medial meniscus, degenerative 
joint disease and internal tibial tortion, with patellar 
malalignment of the left knee.  The treating doctor advised 
against arthroscopic exploration.

In May 2004, the veteran presented to the VAMC with 
complaints of fatigue.  The doctor noted a history of 
osteoarthritis.

In June 2004 the veteran presented to the VAMC for a routine 
examination.  He reported that in September 2002 he missed a 
step and felt pain in his left knee several days later.  
However the pain was much improved.  

In a September 2004 statement, the veteran contended that his 
occupation as a telephone lineman during active duty resulted 
in his left knee condition.  

Analysis

The record indisputably documents a current left knee 
condition as a grade II tear of the medial meniscus, 
degenerative joint disease and internal tibial tortion, with 
patellar malalignment of the left knee been diagnosed.

The service medical records do not document a knee injury in 
service.  The veteran's reports of stresses associated with 
his duties as a lineman; do provide evidence of an in-service 
injury.

There is, however, no competent evidence linking the current 
left knee condition to service.  Record shows no left knee 
condition until approximately 22 years after service when the 
veteran reportedly missed a step.  The veteran has not 
reported a continuity of symptomatology and the record does 
not otherwise document such continuity.  He has reported the 
onset of symptoms in 2002 or 2003.  There is no medical 
opinion linking the current disability to service. 

As a lay person, the veteran is not competent to render an 
opinion that the left knee condition is related to an injury 
or disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records do not contain any evidence that the 
current left knee condition is related to any disease or 
injury during service.  All of the veteran's examinations 
make no mention of an in-service injury.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has a diagnosis of degenerative joint disease, 
service connection may be granted if that disease was 
manifested to a compensable degree within one year of 
separation from service, or in service and at any time 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, there is no evidence of degenerative 
joint disease in service or within one year of separation 
from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the left knee is 
related to his service, or that it became manifest within a 
year of his discharge from active service.  The first 
diagnosis of degenerative joint disease in the left knee was 
in April 2004, more than 24 years after the veteran's 
discharge from active duty.  

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  





ORDER


Entitlement to service connection for a left knee condition 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


